DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClard (2018/0207518).  McClard discloses a toy system, method and programming that utilize a casing (208) with built in magnetic sensor array (208a) configured to detect an orientation and magnitude of a magnetic field (paragraphs 10 & 24-25) and a to-be-engaged section (206) for engaging with an engagement section (102a-c) of a plurality (paragraph 23) of separate toys (100).  The plurality of separate toys include magnetic field generation means (104a-h) mounted individually on the separate toys (Fig. 1) in a manner to generate differently oriented magnetic fields in a standard posture that the magnetic sensors detect and output to a determination section (214) that determines which of the separate toys has been engaged with the casing or is approaching the casing (paragraphs 45-71).  The system is capable of evaluating threshold values of the magnetic fields and orientations over a predetermined period of time to determine which of the plurality of separate toys has approached or contacted the casing and in what position to determine potential rebounding (paragraphs 21- 25, 27-28 & 33-43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poesch (2005/0215170), Chen (WO2016023234A1) and Fontijn (2009/0146778).  Poesch discloses a toy system having a character shaped casing (12) with an identification sensor (42) and a to-be engaged section (24) for engaging one at a time with at least two separate toys (14, 14’) each having a respective identification means and a respective engagement section (18) and a determination section (104) that determines which of the plurality of separate toys has approached and been mounted on the casing (Fig. 1A, paragraph 23).  The identification means and sensor can include a magnetic assembly (paragraph 22).  Poesch discloses the basic inventive concept with the exception of the identification sensor and means taking the form of a magnetic sensor for detecting orientation and a magnitude of a magnetic field and the identification means taking the form of a magnetic field generator wherein the identification means for each separate toy generates a differently oriented magnetic field and the to-be-engaged section and engagement sections configured to allow the sections to interlock.  Chen discloses a toy system (Figs. 1A-1B & 2) for identifying connected toy objects (abstract) having a casing (10) with a projection that interlocks with a recess on a separate toy (150).  It would have been obvious to one of ordinary skill in the art to modify the casing and separate toys of Poesch to include a projection and recess for interlocked connection as taught by Chen for the predictable result of creating a more secure connection between the components.  Fontijn discloses a toy system configured to identify separate toy objects (O1, O2) each having magnetic field generation means mounted individually therein (T1-T4) and a magnetic sensor (S1-S2) that detects an orientation and magnitude of a magnetic field and in conjunction with a determination section in the form of a processor is capable of determining which of the toys is approaching and engaging the sensor from a direction due to continuously detecting a magnitude and direction at a threshold value for a respective toy object at different distances (Fig. 1A, paragraphs 8-17).  The examiner further notes that the recited determinations made by the determination section are merely recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poesch, Chen and Fontijn as applied above for claim 4 and further in view of Mizoguchi (JP2016010526A).  Poesch, Chen and Fontijn disclose the basic inventive concept with the exception of the casing having an acceleration sensor.  Mizoguchi discloses a character casing having an acceleration sensor to detect movement of the casing (abstract).  It would have been obvious to one of ordinary skill in the art from the teaching of Mizoguchi to include an acceleration sensor to the casing of the references for the predictable result of enabling movement of the casing to influence functionality of the toy to create enhanced versatility and play value.  The examiner further notes that the recited determinations made by the determination section are merely recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poesch, Chen and Fontijn as applied above for claim 1 and further in view of Carver (3199249).  Poesch, Chen and Fontijn disclose the basic inventive concept with the exception of the casing having a plurality of wheels and a motor for driving the wheels.  Carver discloses a toy system having a character shaped housing that includes wheels (70) and a motor (42) for driving the wheels (Fig. 2).  It would have been obvious to one of ordinary skill in the art from the teaching of Carver to modify the casing of Poesch to include wheels and a motor for the predictable result of giving the character casing enhanced utility by enabling a user to control movement of the toy system over a surface to create enhanced play value.  
Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-12 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to claims 13 and 14, it is noted that the features upon which applicant relies (i.e., one at a time interlocking between casing and separate toys) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711      
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711